Citation Nr: 0317238	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-15 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
2000, for service connection for post-traumatic stress 
disorder.

2.  Entitlement to an effective date earlier than August 25, 
2000, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2003, 
the Board remanded the case to the RO to allow the veteran an 
opportunity to present evidence at a personal hearing.  
Subsequent records show the veteran failed to appear for a 
scheduled hearing in June 2003 without good cause.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although a review of the 
record shows the veteran was notified of the VCAA in regard 
to claims unrelated to the issues on appeal, he has not been 
given adequate specific notice as to how it applies to these 
matters.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice.  Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, the Board may not 
provide the veteran notice on its own.

In addition, the Board notes that notice of an address change 
was provided by the veteran's representative in 
correspondence dated February 10, 2003.  The Board also notes 
that it is unclear from the veteran's December 2001 
correspondence whether or not he was attempting to raise a 
claim of clear and unmistakable error (CUE) in a prior rating 
decision.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The 
RO should ensure that notice is sent to 
the veteran's latest address of record 
(an address change notice was provided by 
correspondence dated February 10, 2003).  
The RO should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ask the veteran to 
clarify whether or not he is claiming a 
prior rating decision involved clear and 
unmistakable error (CUE).  The veteran 
and his representative should also be 
notified of the notice and assistance 
requirements set forth in the VCAA as to 
this matter.  The RO should also advise 
him of the evidence necessary to 
substantiate a CUE claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


